sOrder, Supreme Court, Bronx County (Barry Salman, J.), entered October 19, 1994, which, insofar as appealed from, denied defendant’s request for certain medical authorizations, unanimously affirmed, without costs.
Defendant’s request for medical authorizations pertaining to a knee operation performed on plaintiff more than ten years before the accident in issue was properly denied on the ground that plaintiff does not claim that his knee was injured in the accident or that his prior knee injury was aggravated (cf., Caplow v Otis El. Co., 176 AD2d 199, 200). Concur—Sullivan, J. P., Rosenberger, Ellerin, Rubin and Mazzarelli, JJ.